DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11,13,19 and 20 recite the limitation "the other millimeter wave signal".  There is insufficient antecedent basis for this limitation in the claim. Perhaps the applicant should revise the limitation “the other millimeter wave signal” in these claims to “the another millimeter wave signal” as is introduced in claim 11.  Suggested correction “transmitting an other millimeter wave signal” in line 13 of claim 11. 
Dependent claims 12-20 are rejected under 35 U.S.C. 112(b) due to their dependency on rejected independent claim 11. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonthron (US 20080100510 A1).
Regarding claim 1, Bonthron discloses 
A millimeter wave sensor array, comprising: 
a signal generator (Fig. 1A, element 650, “transmit signal generator”) adapted to generate a plurality of millimeter wave signals (Paragraph 0046, “In this arrangement, the transmit signal generator 650 outputs u signals to a multi-dimensional thinned transmit antenna network 601 for electromagnetic transmission, where u is an integer greater than or equal to 1.”; Paragraph 0003, “More specifically, the subject matter disclosed relates to electronic arrangements that allow cost reduction and increased utility for microwave and millimeter-wave imaging applications.”); 
at least one transmitting antenna operably connected to the signal generator (Fig. 1A, element 601, “multi-dimensional thinned transmit antenna network”) and adapted to transmit at least one millimeter wave signal from the plurality of millimeter wave signals (Paragraph 0046, “An imaging sensor arrangement is presented in FIG. 1A as one embodiment of aspects of the present invention. In this arrangement, the transmit signal generator 650 outputs u signals to a multi-dimensional thinned transmit antenna network 601 for electromagnetic transmission, where u is an integer greater than or equal to 1.”); 
at least one receiving antenna (Fig. 1A, element 621, “multi-dimensional thinned receive antenna network”)  adapted to receive millimeter wave signals (Paragraph 0046, “The reflected signal from an object is received by the multi-dimensional thinned receive antenna network 621,”); and 
a signal processor (Fig. 1A, element 690, “Signal Processor”)  adapted to process received millimeter wave signals (Paragraph 0048, “The reflected signal from an object is received by the mechanically scanned thinned receive antenna network 621b, which outputs v signals to a receiver/down-converter 670, where v is an integer greater than or equal to 1. The receiver/down-converter 670 also accepts q signals from the transmit signal generator 650, where q is an integer greater than or equal to 1, and outputs one or a plurality of signals each comprising at least one of the frequency or phase difference between components of the transmitted signal and corresponding received reflected signal from an object as an input to a signal processor 690.”), wherein when a processed millimeter wave signal indicates an object or body part has interacted with the at least one millimeter wave signal (Paragraph 0059, “The reflected signal from an object is received by a plurality of receive antennas 102a, 102b, designated by RX 1,1, RX k,p, where k and p are non-zero integers whose sum is greater than or equal to 3.”), another millimeter wave signal is transmitted that is different than the at least one millimeter wave signal (Paragraph 0104, “One way this can be achieved is to utilize a lower number of antenna array elements, or a sub-array of elements, for the lower-resolution imaging to determine the location of objects, and to utilize a higher number of array elements for the higher-resolution imaging where objects are determined to be located.”; where it would be inherent in this process to transmit “another mmW signal” to provide the higher-resolution imaging of the object), wherein the another millimeter wave signal is adapted to provide better resolution of the object or body part than the at least one millimeter wave signal when processed (Paragraph 0104, “Additionally, according to aspects of the present invention, a method can be utilized whereby a coarse, lower-resolution imaging mode is used to determine the location of an object rapidly, and a higher-resolution imaging mode is utilized to analyze the object. One way this can be achieved is to utilize a lower number of antenna array elements, or a sub-array of elements, for the lower-resolution imaging to determine the location of objects, and to utilize a higher number of array elements for the higher-resolution imaging where objects are determined to be located.”).  

Regarding claim 2, Bonthron further discloses 
The millimeter wave sensor array of claim 1, wherein the at least one transmitting antenna is one of a plurality of transmitting antennas (Fig. 4A, elements “101a…101b” depict a plurality of transmitting antennas).  

Regarding claim 3, Bonthron further discloses
The millimeter wave sensor array of claim 1, wherein the at least one receiving antenna is one of a plurality of receiving antennas (Fig. 4A, elements “102a…102b” depict a plurality of receiving antennas).  

Regarding claim 4, Bonthron further discloses
The millimeter wave sensor array of claim 1, wherein the another millimeter wave signal is transmitted from a different transmitting antenna than the at least one transmitting antenna (Paragraph 0104, “Additionally, according to aspects of the present invention, a method can be utilized whereby a coarse, lower-resolution imaging mode is used to determine the location of an object rapidly, and a higher-resolution imaging mode is utilized to analyze the object. One way this can be achieved is to utilize a lower number of antenna array elements, or a sub-array of elements, for the lower-resolution imaging to determine the location of objects, and to utilize a higher number of array elements for the higher-resolution imaging where objects are determined to be located.”; therefore, a “higher number or array elements for higher resolution” indicates that transmission of the “another” mmW signal from additional antenna elements (i.e. different transmitting antenna)).  

Regarding claim 5, Bonthron further discloses
The millimeter wave sensor array of claim 1, wherein the at least one transmitting antenna is adapted to receive at least one of the plurality of millimeter wave signals (Paragraph 0066, “Another example of such a modification, not meant as a limitation, can be for the sensor architecture to share one or a plurality of antennas between transmit and receive functions.”).  

Regarding claim 6, Bonthron further discloses
The millimeter wave sensor array of claim 1, wherein the at least one receiving antenna is adapted to transmit at least one of the plurality of millimeter wave signals (Paragraph 0066, “Another example of such a modification, not meant as a limitation, can be for the sensor architecture to share one or a plurality of antennas between transmit and receive functions.”).  

Regarding claim 7, Bonthron further discloses
The millimeter wave sensor array of claim 1, wherein when the signal processor processes the another millimeter wave signal (Paragraph 0047, “Signal processor 690 may comprise a single or plurality of individual processors. Signal processor 690 may perform, but is not limited to, any single or combination of the functions of signal or image processing, real or complex DFT or FFT signal processing, CFAR threshold detection, spectral peak detection, target peak association, frequency measurement, magnitude measurement, phase measurement, magnitude scaling, phase shifting, spatial FFT processing, digital beam-forming (DBF) processing, super-resolution processing…”) and determines that the object or body part is approaching the millimeter wave sensor array (Paragraph 0091, “The Doppler frequency shift of the frequency peaks measured across the down-converted signal spectrum is used to calculate object relative velocity. As an example, not meant as a limitation, let the sensor arrangement of FIG. 4A utilize a linearly increasing frequency step sequence and linearly decreasing frequency step sequence as shown in FIG. 8D. Let the down-converted signal be sampled once per frequency step in each sequence, and measured during each coherent measurement interval T.sub.P, which for this example also corresponds to the frequency increasing step sequence period and decreasing step sequence period. Under these conditions, object relative velocity can be calculated by the following equation… where V is the calculated object relative velocity defined as positive for an approaching target,”), still another millimeter wave signal is transmitted that is different than the another millimeter wave signal and the at least one millimeter wave signal (Paragraph 0104, “Additionally, according to aspects of the present invention, a method can be utilized whereby a coarse, lower-resolution imaging mode is used to determine the location of an object rapidly, and a higher-resolution imaging mode is utilized to analyze the object. One way this can be achieved is to utilize a lower number of antenna array elements, or a sub-array of elements, for the lower-resolution imaging to determine the location of objects, and to utilize a higher number of array elements for the higher-resolution imaging where objects are determined to be located. One benefit of such a method can be to reduce the time and processing required to scan an area or volume of space.”), wherein the still yet another millimeter wave signal provides better resolution of the object or person than the at least one millimeter wave signal and the another millimeter wave signal (Paragraph 0092, “Object velocity information can be utilized in a variety of applications according to aspects of the present invention. One application, not meant as a limitation, is to utilize the velocity information of an object in conjunction with its positional information to determine the threat potential for purposes such as, but not limited to, deployment of countermeasures. Another application, not meant as a limitation, is to determine if there is object motion as part of a security system.”; therefore, the increased resolution of the detection of the object is determined based on the velocity of the object (i.e. an approaching target)).  

Regarding claim 8, Bonthron further discloses
The millimeter wave sensor array of claim 1, wherein the frequency of the first millimeter wave signal is between 5 Ghz and 70 Ghz (Paragraph 0005, “For this discussion, the term "millimeter-wave" includes the microwave spectrum and refers to frequencies in the range of, but not limited to, 1 GHz-1 THz.”).  

Regarding claim 10, Bonthron further discloses
The millimeter wave sensor array of claim 1, wherein processed millimeter wave signals provide mapping of an area (Paragraph 0105, “Additionally, according to aspects of the present invention, a method can be utilized whereby two or more sensors are utilized to image a common area or volume, and the sensors are synchronized such that only one sensor transmits at a time. Utilizing this method, the images from each sensor can be integrated into a common multi-dimensional view of the common area or volume.”).  

Regarding claim 11, the same cited section and rationale as corresponding system claim 1 is applied. 

Regarding claim 12, the same cited section and rationale as corresponding system claim 3 is applied. 

Regarding claim 13, the same cited section and rationale as corresponding system claim 4 is applied.

Regarding claim 14, the same cited section and rationale as corresponding system claim 5 is applied.

Regarding claim 15, the same cited section and rationale as corresponding system claim 6 is applied.

Regarding claim 16, the same cited section and rationale as corresponding system claim 8 is applied.

Regarding claim 18, the same cited section and rationale as corresponding system claim 10 is applied.

Regarding claim 19, Bonthron further discloses
The method of claim 11, wherein the difference between the at least one millimeter wave signal and the other millimeter wave signal is the phase (Paragraph 0052, “Then the next antenna combination in the virtual array, which is TX1 RX2 in FIG. 2C, will have a relative amplitude and phase of the received signal with respect to the received signal reference that is equivalent to that of an antenna element being offset by distance D from the reference element as shown. Continuing the example, the third element in the virtual array, which is TX1 RX3 in FIG. 2C, will have a relative amplitude and phase of the received signal with respect to the received signal reference that is equivalent to that of an antenna element being offset by distance 2*D from the reference element as shown.”; Paragraph 0102, “The set of phase measurements between a plurality of synthesized antenna spatial positions can be used as inputs to a super-resolution algorithm, which outputs the maximum likelihood of object return angular positions based upon the set of input data. Furthermore, a super-resolution algorithm has the ability to provide angular resolution of object returns within the field of view.”).  

Regarding claim 20, Bonthron further discloses
The method of claim 11, wherein the difference between the at least one millimeter wave signal and the other millimeter wave signal is the frequency (Paragraph 0046, “The receiver/down-converter 670 also accepts q signals from the transmit signal generator 650, where q is an integer greater than or equal to 1, and outputs one or a plurality of signals each comprising at least one of the frequency or phase difference between components of the transmitted signal and corresponding received reflected signal from an object as an input to a signal processor 690.”; Paragraph 0049, “The imaging sensor's total occupied transmit spectral bandwidth is dependent on the frequency modulation bandwidth, and can be wideband (WB) or ultra-wideband (UWB) in order to achieve adequate range resolution for some applications”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bonthron (US 20080100510 A1) in view of Poupyrev (US 20150346820 A1).

Regarding claim 9, Bonthron discloses
The millimeter wave sensor array of claim 1. However, Bonthron fails to specifically disclose, wherein processed millimeter wave signals determine gestures of a hand.  

Poupyrev discloses, 
wherein processed millimeter wave signals determine gestures of a hand (Paragraph 0037, “Example surfaces are illustrated in FIG. 1, at localized radar field 112, and in FIGS. 4, 5, and 6. FIG. 4 illustrates surface radar field 402 emitted by wearable radar-based gesture-recognition system 104-2 of FIG. 1. With surface radar field 402, a user's hand (right hand 404) may interact to perform gestures, such as to tap on the user's other hand (left hand 406), thereby interrupting surface radar field 402.”).  

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Bonthron with Poupyrev to incorporate the feature of: wherein processed millimeter wave signals determine gestures of a hand.  Both Bonthron and Poupyrev are considered analogous arts as they both disclose the use of radar technology to determine object characteristics and provide means to determine a desired resolution of the detected object. Bonthron is especially very similar to the instant application as it discloses the use of multiple transmit and receive antennas which can be utilized to go from a coarse to a high resolution detection of an object once an object has been detected using the coarse resolution. To provide this higher resolution of the object, Bonthron disclose the use of additional antenna elements which transmit additional signals to determine finer characteristics of the detected object. However, Bonthron fails to specifically disclose, wherein processed millimeter wave signals determine gestures of a hand. Poupyrev specifically discloses this feature. Poupyrev is also very similar to the instant application as it discloses the use of radar technology to detect objects, specifically hand gestures. Poupyrev specifically discloses in paragraph 0033, “Antenna element 214 can include one or many sensors, such as an array of radiation sensors, the number in the array based on a desired resolution and whether the field is a surface, plane, or volume.” Therefore, Poupyrev also hints at the concept of using different and additional antenna elements to provide a greater resolution when desired. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Bonthron with Poupyrev in corporate the feature of: wherein processed millimeter wave signals determine gestures of a hand. The incorporation of such a feature would be a useful application for hand-gesture detection and would lead to a more optimized system. 

Regarding claim 17, the same cited section and rationale as corresponding system claim 9 is applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Farb (US 20150228066 A1) is considered analogous art to the instant application as it discloses in paragraph 68, “The monitoring and alerting system initially utilizes the first, broad, monitoring and analysis system to identify and roughly determine a distance and velocity of an approaching vehicle. When the first, broad, monitoring and analysis system determines that the approaching vehicle is reaching a predetermined distance from the system, the system initiates the secondary and more precise monitoring and analysis system.” 
NANZER (US 20200408899 A1) is considered analogous art to the instant application as it discloses in paragraph 0045, “The configuration of the modules 102 can vary to meet quality requirements of the reconstructed image. That is, the desired image quality determines the configuration of the antenna array and placement of the modules 102 as well as the number of modules 102 included in the antenna array. While ten modules are shown in FIG. 1, greater or fewer modules 102 may be included in the antenna array. Moreover, each module does not require both a receiver as well as a transmitter. For example, fewer transmitters than receivers may be used to achieve the desired resolution of a reconstructed image.” 
Cattle (US 20190324134 A1) is considered analogous art to the instant application as it discloses in paragraph 0069, “Next, a spatial resolution for the frequency-scanned radar imaging system 102 system is chosen in degrees. If 10 cm resolution at 50 meter range is desired, then a spatial resolution/beamwidth of 0.1° is preferred. Then, an angle to scan over is picked. For example, an angle of +/−60° from straight ahead (straight ahead is also called “broadside”) can be picked. As follows, as the scanning range is +/−60=120 deg total, and our beamwidth is 0.1 degrees, there are 1,200 discrete beam positions over the scanning range. This gives 1,200 “pixels” in the horizontal/azimuthal direction.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648